Exhibit 10.45

PURCHASE AND SALE AGREEMENT

445 N. Douglas Street, El Segundo, California

ARTICLE 1: PROPERTY/PURCHASE PRICE

 

1.1    Certain Basic Terms.

  

(a)    Purchaser and Notice Address:

  

LA4, LLC

c/o Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, CA 94404

Attn: Real Estate Counsel (SDH)

Telephone: 650.513.7208

Facsimile: 650.513.7699

 

And

 

Equinix, Inc.

10780 Parkridge Blvd., Suite 150

Reston, VA 20191

Attn: Howard Horowitz

Telephone: 703.251.3331

Facsimile: 703.251.3330

         With a copy to:

  

Pircher, Nichols & Meeks

1925 Century Park East

Los Angeles, California 90067

Attn: James L. Brat

Telephone: 310.201.8900

Facsimile: 310.201.8922

(b)    Seller and Notice Address:

  

NG Holdings, L.P.

a Delaware limited partnership

c/o ING Clarion Partners, LLC

Attn: Annie Kodak

601 South Figueroa Street, 34th Floor

Los Angeles, California 90017

Telephone: (213) 236-3420

Facsimile: (213)

         With a copy to:

  

ING Clarion

601 13th Street, NW, Suite 700N

Washington, DC 20005

Attn: Robert D. Greer, Jr.,

Managing Director

Telephone: (202) 879-9484

Facsimile: (202) 398-2025

 

And

 

Mayer, Brown, Rowe & Maw LLP

Attn: Jeffrey A. Usow



--------------------------------------------------------------------------------

  

71 South Wacker Drive

Chicago, Illinois 60606=4637

Telephone: (312) 701-8612

Facsimile: (312) 706-8725

 

And

 

Mayer, Brown, Rowe & Maw LLP

Attn: Boise A. Ding

350 South Grand Avenue, 25th Floor

Los Angeles, California 90017

Telephone: (213) 229-5180

Facsimile: (213) 576-8109

(c)    Date of this Agreement:

   The latest date of execution by Seller and Purchaser, as shown on the
signature page hereto.

(d)    Purchase Price:

   $49,000,000

(e)    Earnest Money:

   $1,000,000, and any other deposits of earnest money made pursuant to the
terms of this Agreement. The definition of “Earnest Money” includes any interest
earned thereon.

(f)     Due Diligence Period:

   Expires on Date of this Agreement

(g)    Closing Date:

   The date that is ten business days after the Date of this Agreement.

(h)    Title Company:

  

Chicago Title Insurance Company

Attn: Frank Jansen

700 South Flower Street, Suite 3305

Los Angeles, CA 90017

Telephone: (213) 627-3630

Facsimile: (213) 891-0834

(i)     Escrow Agent:

  

Chicago Title Insurance Company

Attn: Terri Gervasi

700 South Flower Street, Suite 800

Los Angeles, CA 90017

Telephone: (213) 488-4379

Facsimile: (213) 612-4110

(j)     Brokers:

  

CB Richard Ellis

990 W. 190th Street, Suite 100

Torrance, California 90502

Attention: David Stromath

Telephone: (310) 516-2333

Facsimile: (310) 516-2310

 

CB Richard Ellis

3501 Jamboree Road, Suite 100

Newport Beach, CA 92660

Attention: Jason Shepard

Telephone: (949) 725-8539

Facsimile: (949) 725-8545

 

2



--------------------------------------------------------------------------------

  

Colliers International Torrance

2050 West 190th Street, Suite 101

Torrance, CA 90504

Attention: David Drummond

Telephone: (310) 381-2433

Facsimile: (310) 381-2533

1.2 Property. Subject to the terms of this Purchase and Sale Agreement (this
“Agreement”), Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, all of Seller’s right, title and interest in and to the
following property (the “Property”):

(a) The real property described in Exhibit A attached hereto, together with the
buildings and improvements thereon (the “Improvements”), and all appurtenances
of the above-described real property, including easements or rights-of-way
relating thereto, and, without warranty (other than expressly provided for
herein), all right, title, and interest, if any, of Seller in and to the land
lying within any street or roadway adjoining the real property described above
or any vacated or hereafter vacated street or alley adjoining said real property
(the “Real Property”).

(b) Any and all fixtures, furniture, furnishings, decorations, equipment,
machinery, and other tangible personal property, if any, owned by Seller
presently located on the Real Property (the “Personal Property”), but excluding:
(i) any items of personal property listed on Exhibit C hereto, and (iii) if the
Personal Property includes computer hardware, any software installed therein.

(c) Intentionally omitted.

(d) Any and all of the following items (the “Intangible Personal Property”), to
the extent assignable and without warranty (other than as expressly provided
herein): (i) licenses, certificates of occupancy, development rights and permits
relating to the Real Property, (ii) the right to use the name of the
Improvements in connection with the Real Property, but specifically excluding
any trademarks, service marks and trade names of Seller, except as set forth in
Section 1.2(f) below, (iii) guaranties and warranties received by Seller from
any contractor, manufacturer or other person in connection with the construction
or operation of the Property and (iv) any and all Service Contracts.

(e) Seller’s right, if any, to plans, specifications, maps, surveys, drawings,
landscape plans, engineering plans and studies, soil, environmental and other
reports and studies pertaining to the Property.

(f) Seller’s right, if any, to any and all (i) trade names, trademarks, service
marks, logos and all copyrights used exclusively in connection with the
Property, (ii) to the extent in the possession or control of Seller, phone
numbers and phone listings for the Property, and (iii) to the extent in the
possession or control of Seller, all software, video tapes, films, brochures,
marketing packages and other advertising and promotional materials used solely
in connection with the Property, each to the extent assignable (collectively,
the “Miscellaneous Assets”). The following items shall be excluded from
“Miscellaneous Assets”: the tradenames “CLPF”, “Clarion” and “Clarion Lion
Properties” (collectively, the “Excluded Assets”).

1.3 Earnest Money. As a condition to the effectiveness of this Agreement, the
Earnest Money, in immediately available federal funds, evidencing Purchaser’s
good faith to perform Purchaser’s obligations under this Agreement, shall be
deposited by Purchaser with the Escrow Agent no later than two (2) business days
after the Date of this Agreement. Upon receipt by Escrow Agent: (i) the Earnest
Money shall become nonrefundable except as expressly set forth herein,
(ii) Seller shall be entitled to have the Earnest Money immediately released to
it and Escrow Agent is hereby directed to remit the Earnest Money to Seller
without further instruction from Purchaser or Seller, and (iii) at Escrow
Agent’s request, Purchaser shall promptly sign and deliver to Escrow Holder such
written instructions as Escrow Holder may request confirming that the Earnest
Money may be released to Seller. Purchaser acknowledges and agrees that there
shall not be any interest earned on the Earnest Money after its release to
Seller. At Closing, the Earnest Money shall be applied to the Purchase Price.

 

3



--------------------------------------------------------------------------------

ARTICLE 2: INSPECTIONS

2.1 Property Information.

(a) Prior to the date of this Agreement, Seller has made available to Purchaser
the information listed on Exhibit B attached hereto (“Property Information”), to
the extent in Seller’s possession or control. In addition, Brokers have
established an electronic data site for the Property (“Property Data Site”) for
the purpose of providing Property Information to Purchaser.

(b) Seller has made available to Purchaser all files, books and records used or
held by Seller for use in operation of the Property, including, without
limitation, to the extent in the possession or control of Seller, (i) all names,
addresses, telephone numbers, records of billings to and payments by tenants,
and other information relating to current tenants and accounts and (ii) all
financial and accounting books and records used or held by Seller for use in the
current operation of the Property (collectively, the “Books and Records”).

(c) Except as specifically provided for in this Agreement, Seller makes no
representations or warranties as to the accuracy or completeness of the Property
Information. The Property Information and all other information, other than
matters of public record, furnished to, or obtained through inspection of the
Property by, Purchaser, the Purchaser Related Parties (as defined herein) or
Purchaser’s lender, will be treated by Purchaser, as confidential and Purchaser
shall inform the Purchaser Related Parties and Purchaser’s lender of the
confidentiality requirement, and Purchaser will not disclose such information to
anyone other than on a need-to-know basis to Purchaser’s consultants who agree
to maintain the confidentiality of such information, and will be returned to
Seller by Purchaser if the Closing does not occur. Seller assumes no duty to
furnish Purchaser with any other existing information, reports or updates of
such materials. Except as specifically provided for in this Agreement, Purchaser
hereby waives any and all claims against Seller arising out of the accuracy,
completeness, conclusions or statements expressed in materials so furnished, and
any and all claims arising out of any duty of Seller to acquire, seek or obtain
such materials. This provision shall survive the Closing or any termination of
this Agreement.

2.2 Conduct of Inspections; Approval. Prior to execution of this Agreement,
Purchaser has had the opportunity to make a complete review and inspection of
the physical, legal, economic and environmental condition of the Property,
including, without limitation, any leases and contracts affecting the Property,
Books and Records maintained by Seller or its agents relating to the Property,
pest control matters, soil condition, asbestos, PCB, hazardous waste, toxic
substance or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, plans and
specifications, structural, life safety, HVAC and other building system and
engineering characteristics, traffic patterns, and all other information
pertaining to the Property. Except as specifically provided for in this
Agreement, without any other representation or warranty, Seller has cooperated
in Purchaser’s review and provided Purchaser with the opportunity to review
leases, financial reports, Books and Records and other third-party inspection
reports and similar materials in Seller’s possession relating to the Property
(excluding the Excluded Assets and any appraisals, internal valuations or
similar proprietary materials that may be in Seller’s possession (collectively,
the “Proprietary Materials”)). By its execution of this Agreement, Purchaser
acknowledges that the Due Diligence Period has expired and the Property is
satisfactory for Purchaser’s purposes in all respects.

2.3 Conduct of Inspections.

(a) Inspections in General. Prior to the execution of this Agreement, Purchaser,
its agents, and employees had the right to enter upon the Property and Purchaser
shall continue to have such right for the purpose of making non-invasive
inspections at Purchaser’s sole risk, cost and expense. Purchaser shall
indemnify, defend and hold harmless Seller and Seller’s partners and their
respective shareholders, directors, officers, affiliates, tenants, agents,
contractors, employees, successors and assigns (“Seller Related Parties”) and
the Property from and against any and all losses, costs, damages, claims, or
liabilities arising out of or in connection with any entry or inspections

 

4



--------------------------------------------------------------------------------

performed by Purchaser, its agents or representatives, provided, however, that
the foregoing indemnity by Purchaser shall not extend to (i) protect Seller from
liability for matters merely discovered by Purchaser (e.g., latent environmental
contamination) or (ii) any liens, claims, causes of action, damages, liabilities
or expenses that are attributable to the action or inaction of Seller or its
agents or employees. This indemnity shall survive the Closing or any termination
of this Agreement.

(b) Environmental Inspections. At Seller’s written request and at Seller’s sole
cost and expense, Purchaser shall deliver to Seller copies of any Phase I, Phase
II or other environmental report to which Seller has consented.

2.4 [INTENTIONALLY OMITTED]

2.5 Purchaser’s Reliance on its Investigations. Purchaser acknowledges and
agrees that (a) the Property is being sold, and Purchaser accepts possession of
the Property on the date of Closing, “AS IS, WHERE IS, WITH ALL FAULTS,” with no
right of setoff or reduction in the Purchase Price; (b) except for Seller’s
representations and warranties in Paragraph 8.1 (“Seller’s Warranties”), neither
Seller nor any Seller Related Party has or shall be deemed to have made any
verbal or written representations, warranties, promises or guarantees (whether
express, implied, statutory or otherwise) to Purchaser with respect to the
Property, any matter set forth, contained or addressed in the documents
delivered to Purchaser in connection with the Property (including, but not
limited to, the accuracy and completeness thereof) or the results of Purchaser’s
due diligence; and (c) Purchaser has confirmed independently all information
that it considers material to its purchase of the Property or the transaction
contemplated hereby. Purchaser specifically acknowledges that, except for
Seller’s Warranties, Purchaser is not relying on (and Seller, for itself and on
behalf of the Seller Related Parties, does hereby disclaim and renounce) any
representations or warranties of any kind or nature whatsoever, whether oral or
written, express, implied, statutory or otherwise, as to: (1) the operation of
the Property or the income potential, uses, or the merchantability, habitability
or fitness of any portion of the Property for a particular purpose; (2) the
physical condition of the Property or the condition or safety of the Property or
any component thereof, including, but not limited to, plumbing, sewer, heating,
ventilating and electrical systems, roofing, air conditioning, foundations,
soils and geology, including hazardous materials, lot size, or suitability of
the Property or any component thereof for a particular purpose; (3) the presence
or absence, location or scope of any hazardous materials in, at, about or under
the Property; (4) whether the appliances, if any, plumbing or utilities are in
working order; (5) the habitability or suitability for occupancy of any
structure or the quality of its construction; (6) whether the Improvements are
structurally sound, in good condition, or in compliance with applicable laws;
(7) the accuracy of any statements, calculations or conditions stated or set
forth in Seller’s or the Seller Related Parties’ books and records concerning
the Property or set forth in any offering materials with respect to the
Property; (8) the dimensions of the Property or the accuracy of any floor plans,
square footage, lease abstracts, sketches, or revenue or expense projections
related to the Property; (9) the operating performance, the income and expenses
of the Property or the economic status of the Property; (10) the ability of
Purchaser to obtain any and all necessary governmental approvals or permits for
Purchaser’s intended use and development of the Property; (11) the leasing
status of the Property or the intentions of any parties with respect to the
negotiation and/or execution of any lease for any portion of the Property; and
(12) Seller’s ownership of any portion of the Property. Purchaser further
acknowledges and agrees that, except for Seller’s Warranties and the conditions
set forth in Section 5.1(a), Seller is under no duty to make any affirmative
disclosures or inquiry regarding any matter which may or may not be known to
Seller or the Seller Related Parties, and Purchaser, for itself and for its
successors and assigns, hereby specifically waives and releases Seller and each
Seller Related Party from any such duty that otherwise might exist.

Except for the Seller’s Warranties, Purchaser, for itself and its partners,
members, shareholders, directors, officers, affiliates, agents, contractors,
employees, and their respective successors and assigns (“Purchaser Related
Parties”), hereby releases Seller and each Seller Related Party from, and waives
all claims and liability against Seller and each Seller Related Party for or
attributable to, the following: (a) any and all statements or opinions
heretofore or hereafter made, or information furnished, by the Seller or Seller
Related Parties to Purchaser or any of the Purchaser Related Parties; and
(b) any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever attributable to the Property,
whether arising or accruing before, on or after the date hereof and whether
attributable to events or circumstances which have heretofore or may hereafter
occur, including, without limitation, (i) all losses, costs, claims,
liabilities, expenses, demands and obligations with respect to the structural,
physical, or environmental condition of the Property; (ii) all losses, costs,
claims, liabilities, expenses,

 

5



--------------------------------------------------------------------------------

demands and obligations relating to the release of or the presence, discovery or
removal of any hazardous materials in, at, about or under the Property, or for,
connected with or arising out of any and all claims or causes of action based
upon CERCLA (Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, 42 U.S.C. §§9601 et seq., as amended by SARA (Superfund Amendment
and Reauthorization Act of 1986) and as may be further amended from time to
time), the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§6901 et
seq., or any related claims or causes of action or any other federal, state or
municipal based statutory or regulatory causes of action for environmental
contamination at, in, about or under the Property; and (iii) any tort claims
made or brought with respect to the Property or the use or operation thereof.

In addition, Purchaser expressly understands and acknowledges that it is
possible that unknown liabilities may exist with respect to the Property and
that Purchaser explicitly took that possibility into account in determining and
agreeing to the Purchase Price, and that a portion of such consideration, having
been bargained for between parties with the knowledge of the possibility of such
unknown liabilities shall be given in exchange for a full accord and
satisfaction and discharge of all such liabilities.

WITH RESPECT TO THE RELEASES AND WAIVERS SET FORTH IN THIS SECTION 2.5,
PURCHASER EXPRESSLY WAIVES THE BENEFITS OF SECTION 1542 OF THE CALIFORNIA CIVIL
CODE, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

PURCHASER HAS BEEN ADVISED BY ITS LEGAL COUNSEL AND UNDERSTANDS THE SIGNIFICANCE
OF THIS WAIVER OF SECTION 1542 RELATING TO UNKNOWN, UNSUSPECTED AND CONCEALED
CLAIMS. BY ITS INITIALS BELOW, PURCHASER ACKNOWLEDGES THAT IT FULLY UNDERSTANDS,
APPRECIATES AND ACCEPTS ALL OF THE TERMS OF THIS SECTION 2.5.

PURCHASER’S INITIALS:             KT            

The provisions of this Paragraph 2.5 shall survive indefinitely the Closing or
termination of this Agreement and shall not be merged into the closing
documents.

2.6 Natural Hazard Disclosures. As used herein, the term “Natural Hazard Area”
shall mean those areas identified as natural hazard areas or natural hazards in
the Natural Hazard Disclosure Act, California Government Code Sections 8589.3,
8589.4 and 51183.5, and California Public Resources Code Sections 2621.9, 2694
and 4136, and any successor statutes or laws (the “Act”). Purchaser hereby
acknowledges that, prior to the Date of this Agreement, Seller has provided
Purchaser with a Natural Hazard Disclosure Statement (the “Disclosure
Statement”) in a form required by the Act. Purchaser acknowledges that Seller
retained the services of LGS Reports, Inc. to examine the maps and other
information made available to the public by government agencies for the purpose
of enabling Seller to fulfill its disclosure obligations with respect to the Act
and to prepare the written report of the result of its examination (the
“Report”). Purchaser acknowledges that the Report fully and completely
discharges Seller from its disclosure obligations under the Act and under
California Civil Code Sections 1102 through 1102.17. Purchaser acknowledges and
agrees that nothing contained in the Disclosure Statement releases Purchaser
from its obligation to fully investigate and satisfy itself with the condition
of the Property during the Due Diligence Period, including, without limitation,
whether the Property is located in any Natural Hazard Area. Purchaser further
acknowledges and agrees that the matters set forth in the Disclosure Statement
or Report may change on or prior to the Closing Date and that Seller has no
obligation to update, modify or supplement the Disclosure Statement or Report.
Purchaser is solely responsible for preparing and delivering its own Disclosure
Statement to subsequent prospective purchasers of the Property.

 

6



--------------------------------------------------------------------------------

ARTICLE 3: TITLE AND SURVEY REVIEW

3.1 Title Review. Purchaser acknowledges it has had the opportunity to review
Seller’s existing title insurance policies; the title commitment(s) or
preliminary report(s) (“Title Report”) issued by the Title Company with respect
to the Property; documents and information pertaining to the exceptions to title
listed in the Title Report; and Seller’s existing surveys with respect to the
Property. Purchaser has had the opportunity to obtain any additional title
commitment(s) or report(s) or survey updates desired by Purchaser has approved
the exceptions to title listed on Exhibit G hereto (the “Permitted Exceptions”).
Purchaser shall have the right to request that the Title Company provide at
Purchaser’s sole cost and expense any reinsurance or endorsements Purchaser
shall request, provided that the issuance of such reinsurance or endorsements
shall not be a condition to or delay the Closing.

3.2 Removal of Liens; Affidavits. Seller shall have no obligation to remove any
exceptions to title other than those pertaining to real estate taxes lawfully
assessed and owed by Seller, mortgages or other monetary liens or encumbrances
made or assumed by Seller and liens or other encumbrances created by Seller
after the Date of this Agreement without Purchaser’s written consent. Seller
shall have no obligation to execute any affidavits or indemnifications in
connection with the issuance of Purchaser’s title insurance policy, excepting
only (i) a Gap Indemnity in the form of Exhibit H hereto, if required by Title
Company, (ii) an Owner’s Statement in the form of Exhibit I hereto, (iii) such
additional affidavits or statements as may be customary and reasonably required
by the Title Company in form reasonably satisfactory to Seller and
(iv) indemnifications for mechanic’s liens arising directly from work performed
at the request of Seller pursuant to a written agreement with Seller
(collectively, the “Title Company Indemnities”).

3.3 Additional Title Matters. Approval by Purchaser of any additional exceptions
to title or survey matters first coming into existence or first disclosed to
Purchaser after the Date of this Agreement (“Additional Title Matters”) shall be
a condition precedent to Purchaser’s obligations to purchase the Property
(Purchaser hereby agreeing that its approval of Additional Title Matters shall
not be unreasonably withheld). Unless Purchaser gives written notice (“Title
Disapproval Notice”) that it disapproves any Additional Title Matters, stating
the Additional Title Matters so disapproved, before the sooner to occur of the
Closing or five (5) days after Purchaser’s receipt of written notice from any
source of such Additional Title Matters, Purchaser shall be deemed to have
approved such Additional Title Matters. Seller shall have up to a thirty
(30) day period after its receipt of any Title Disapproval Notice within which
to remove the disapproved Additional Title Matters set forth therein from title
or obtain from Title Company a commitment to issue an endorsement affirmatively
insuring against such items in a form reasonably acceptable to Purchaser at no
cost or expense to Purchaser (Seller having the right but not the obligation to
do so, except as provided in Section 3.2), and the Closing Date shall be
extended, at Seller’s option, in Seller’s sole and absolute discretion, to allow
for such thirty (30) day period. In the event Seller determines at any time that
it is unable or unwilling to remove any one or more of such disapproved
Additional Title Matters, in Seller’s sole and absolute discretion, Seller may
give written notice to Purchaser to such effect; in such event, Purchaser may,
at its option, terminate this Agreement upon written notice to Seller but only
if given prior to the sooner to occur of the Closing or five (5) days after
Purchaser receives Seller’s notice, in which case Seller shall immediately
refund the Earnest Money to Purchaser. If Purchaser fails to give such
termination notice by such date, Purchaser shall be deemed to have waived its
objection to, and approved, the matters set forth in Seller’s notice.

ARTICLE 4: OPERATIONS AND RISK OF LOSS

4.1 Ongoing Operations. During the pendency of this Agreement, Seller shall
carry on its business and activities relating to the Property substantially in
the same manner as Seller did before the date of this Agreement with
substantially the same management practices, insurance coverage and leasing
standards as currently done; provided, however, in no event shall Seller be
obligated to make any capital repairs or replacements, except as required by
applicable law or ordinance or as required under any Lease.

4.2 Contracts. During the pendency of this Agreement, Seller will not enter into
or amend any contract that will be binding on Purchaser or an obligation
affecting the Property subsequent to the Closing without the prior written
consent of the Purchaser.

 

7



--------------------------------------------------------------------------------

4.3 Leasing. During the pendency of this Agreement, Seller will not enter into
any lease, license or other occupancy agreement (collectively, “Leases”) with
respect to the Property without Purchaser’s prior written consent.

4.4 [INTENTIONALLY OMITTED]

4.5 Notice to Purchaser. Seller shall notify Purchaser promptly of the
occurrence of any of the following: (i) a fire or other casualty causing damage
to the Property, or any portion thereof; (ii) receipt of notice of eminent
domain proceedings or condemnation of or affecting the Property, or any portion
thereof; (iii) receipt of notice from any governmental authority or insurance
underwriter relating to the condition, use or occupancy of the Property, or any
portion thereof, or any real property adjacent to any of the Property, or
setting forth any requirements with respect thereto; (iv) receipt or delivery of
any default or termination notice or claim of offset or defense to the payment
of rent from any tenant; (v) receipt of any notice of default from the holder of
any lien or security interest in or encumbering the Property, or any portion
thereof; (vi) a change in the occupancy of the leased portions of the Property;
(vii) notice of any actual or threatened litigation against Seller or affecting
or relating to the Property, or any portion thereof; or (ix) the commencement of
any strike, lock out, boycott or other labor trouble affecting the Property, or
any portion thereof.

4.6 Damage or Condemnation. Risk of loss resulting from any condemnation or
eminent domain proceeding which is commenced or has been threatened before the
Closing, and risk of loss to the Property due to fire, flood or any other cause
before the Closing, shall remain with Seller. If before the Closing the Property
shall be materially damaged, or if the Property or any material portion thereof
shall be subjected to a bona fide threat of condemnation or shall become the
subject of any proceedings, judicial, administrative or otherwise, with respect
to the taking by eminent domain or condemnation, then Purchaser may terminate
this Agreement by written notice to Seller given within 5 business days after
Purchaser learns of the damage or taking, in which event the Earnest Money shall
be returned to Purchaser. If the Closing Date is within the aforesaid 5-day
period, then Closing shall be extended to the next business day following the
end of said 5-day period. If no such election is made, and in any event if the
damage (or, in the case of a taking, the affected portion of the Property) is
not material, this Agreement shall remain in full force and effect and the
purchase contemplated herein, less any interest taken by eminent domain or
condemnation, shall be effected with no further adjustment, and upon the Closing
of this purchase, Seller shall assign, transfer and set over to Purchaser all of
the right, title and interest of Seller in and to any awards that have been or
that may thereafter be made for such taking, and Seller shall assign, transfer
and set over to Purchaser any insurance proceeds not applied to the repair of
the Property prior to Closing that may thereafter be made for such damage or
destruction, and, if an insured casualty, Seller shall pay or credit to
Purchaser the amount of any deductible (but not to exceed the amount of the
loss). For the purposes of this paragraph, the phrases “material damage” and
“materially damaged” means damage reasonably exceeding $1,000,000 to repair, and
a “material portion” means a portion of the Property exceeding ten percent
(10%) of the Purchase Price for the Property in value. The provisions of this
Paragraph 4.4 supersede the provisions of any applicable laws with respect to
the subject matter of this Paragraph 4.4.

ARTICLE 5: CONDITIONS PRECEDENT

5.1 Purchaser’s Conditions. Notwithstanding anything in this Agreement to the
contrary, Purchaser’s obligation to purchase the Property shall be subject to
and contingent upon the satisfaction or waiver of the following conditions
precedent:

(a) Performance. Seller’s performance or tender of performance of all its
obligations under this Agreement and the truth and accuracy of Seller’s express
representations and warranties in this Agreement as of the Closing Date.

(b) Title. Title Company shall be irrevocably and unconditionally prepared to
issue its Owner’s Policy of Title Insurance with liability in the amount of the
Purchase Price, showing title vested in Purchaser and subject only to the
Permitted Exceptions and any Additional Title Matters approved or deemed to have
been approved by Purchaser pursuant to Section 3.3 hereof (the “Owner’s
Policy”).

 

8



--------------------------------------------------------------------------------

(c) No Bankruptcy or Dissolution. That at no time on or before the Closing shall
any of the following have been done by, against or with respect to Seller:
(i) the commencement of a case under Title 11 of the U.S. Code, as now
constituted or hereafter amended, or under any other applicable federal or state
bankruptcy law or other similar law; (ii) the appointment of a trustee or
receiver of any property interest; (iii) an assignment for the benefit of
creditors; (iv) an attachment, execution or other judicial seizure of a
substantial property interest; (v) the taking of, failure to take, or submission
to any action indicating an inability to meet its financial obligations as they
accrue; or (vi) a dissolution, liquidation, death or incapacity.

5.2 Seller’s Conditions. Notwithstanding anything in this Agreement to the
contrary, Seller’s obligation to sell the Property shall be subject to and
contingent upon the satisfaction or waiver of the following conditions
precedent:

(a) Performance. Purchaser’s performance or tender of performance of all its
obligations under this Agreement and the truth and accuracy of Purchaser’s
express representations and warranties in this Agreement as of the Closing Date.

5.3 Failure or Waiver of Conditions Precedent. In the event any of the
conditions set forth in Paragraphs 5.1 or 5.2 are not fulfilled or waived, the
party benefited by such conditions may, by written notice to the other party,
terminate this Agreement, whereupon all rights and obligations hereunder of each
party shall be at an end except those that expressly survive any termination.
Either party may, at its election, at any time on or before the date specified
for the satisfaction of the condition, waive in writing the benefit of any of
the conditions set forth in Paragraphs 5.1 and 5.2 above. In the event this
Agreement is terminated as a result of any condition set forth in Paragraph 5.1,
Seller shall immediately refund the Earnest Money to Purchaser. In any event,
Purchaser’s consent to the close of escrow pursuant to this Agreement shall
waive any remaining unfulfilled conditions, and any liability on the part of
Seller for breaches of representations, warranties and covenants, to the extent
the same survive the Closing, of which Purchaser had actual knowledge as of the
Closing.

ARTICLE 6: CLOSING

6.1 Closing. The consummation of the transaction contemplated herein (“Closing”)
shall occur on the Closing Date through the Escrow Agent. Upon completion of the
deliveries pursuant to Paragraphs 6.2 and 6.3, satisfaction of the other
conditions to Closing herein set forth and performance by each party of its
obligations required to be performed prior to or at the Closing, the parties
shall direct the Escrow Agent to make such deliveries and disbursements
according to the terms of this Agreement.

6.2 Seller’s Deliveries in Escrow. At least one (1) business day prior to the
Closing Date (as the same may be extended as provided herein), Seller shall
deliver in escrow to the Escrow Agent the following:

(a) Deed. Grant deed (the “Deed”) in the form attached hereto as Exhibit D,
conveying, to Purchaser Seller’s title to the Property, subject to any and all
liens not yet delinquent for real property and personal property taxes and for
general and special assessments against the Property.

(b) Assignment of Contracts, General Assignment and Bill of Sale. Assignment of
Contracts, General Assignment and Bill of Sale with respect to the Property (the
“Assignment”) in the form of Exhibit E attached hereto, executed by Seller;

(c) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property;

 

9



--------------------------------------------------------------------------------

(d) FIRPTA. Foreign Investment in Real Property Tax Act affidavit and a
California form 593-C, both executed by Seller;

(e) Title Company Indemnities. Such Title Company Indemnities as may be required
by the Title Company in order to issue the Owner’s Policy, executed by Seller;
and

(f) Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.

6.3 Purchaser’s Deliveries in Escrow. On or before the Closing Date, Purchaser
shall deliver in escrow to the Escrow Agent the following:

(a) Purchase Price. The Purchase Price, less the Earnest Money that is applied
to the Purchase Price, plus or minus applicable prorations, deposited by
Purchaser with the Escrow Agent in immediate, same-day federal funds wired for
credit into the Escrow Agent’s escrow account;

(b) Assignment of Contracts, General Assignment and Bill of Sale. The
Assignment, executed by Purchaser;

(c) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property; and

(d) Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.

6.4 Closing Statement/Escrow Fees. At the Closing, Seller and Purchaser shall
deposit with the Escrow Agent an executed closing statement consistent with this
Agreement in the form required by the Escrow Agent.

6.5 Possession. Seller shall deliver possession of the Property to Purchaser at
the Closing.

6.6 Post-Closing Deliveries. Immediately after the Closing, Seller shall deliver
the following, to the extent in Seller’s possession or control, to the offices
of Purchaser’s property manager: the original Leases; copies or originals of all
contracts, receipts for deposits, and unpaid bills; operating manuals; all keys,
if any, used in the operation of the Property; and any “as-built” plans and
specifications of the Improvements.

6.7 [INTENTIONALLY OMITTED]

6.8 Closing Costs. At Closing, Seller and Purchaser shall pay the costs of
closing the transaction contemplated hereby as provided on Schedule 1 attached
hereto. At Closing, Seller and Purchaser shall each pay one-half of any escrow
fees. Each party shall pay its own attorneys’ fees. All other customary and
usual closing costs, if any, shall be borne by the parties hereto in accordance
with the custom of the county in which the Property is located, as determined by
the Title Company.

6.9 Close of Escrow. Upon satisfaction or completion of the foregoing conditions
and deliveries, the parties shall direct the Escrow Agent to immediately record
and deliver the documents described above to the appropriate parties and make
disbursements according to the closing statements executed by Seller and
Purchaser.

ARTICLE 7: PRORATIONS

Prorations and adjustments with respect to the Property shall be made as of the
Closing Date as set forth in this Article 7.

 

10



--------------------------------------------------------------------------------

7.1 Prorations. If the Purchase Price is received by Seller’s depository bank
prior to 10:00 am pacific time on the Closing Date, the day of Closing shall
belong to Purchaser and all prorations hereinafter provided to be made as of the
Closing shall each be made as of the end of the day before the Closing Date. If
the cash portion of the Purchase Price is not so received by Seller’s depository
bank on the Closing Date, then the day of Closing shall belong to Seller and
such proration shall be made as of the end of the day that is the Closing Date.
In each such proration set forth below, the portion thereof applicable to
periods beginning as of Closing shall be credited to Purchaser or charged to
Purchaser as applicable and the portion thereof applicable to periods ending as
of Closing shall be credited to Seller or charged to Seller as applicable.

(a) Taxes and Assessments. Seller shall receive a credit for any taxes and
assessments paid by Seller and applicable to any period after the Closing.

(b) Final Adjustment After Closing. If final prorations cannot be made at
Closing for any item being prorated under this Paragraph 7.1, then Purchaser and
Seller agree to allocate such items on a fair and equitable basis as soon as
invoices or bills are available and applicable reconciliations with tenants have
been completed, with final adjustment to be made as soon as reasonably possible
after the Closing but no later than 120 days after the Closing, to the effect
that income and expenses are received and paid by the parties on an accrual
basis with respect to their period of ownership. Payments in connection with the
final adjustment shall be due within 10 days of written notice. Seller and
Purchaser shall have reasonable access to, and the right to inspect and audit,
the other’s books to confirm the final prorations.

7.2 Utility Deposits. Purchaser shall be responsible for making any deposits
required with utility companies.

7.3 Sale Commissions. Seller and Purchaser represent and warrant each to the
other that they have not dealt with any real estate broker, sales person or
finder in connection with this transaction other than Brokers. If this
transaction is closed, Seller shall pay Brokers in accordance with their
separate agreement. Brokers are independent contractors and are not authorized
to make any agreement or representation on behalf of either party. Except as
expressly set forth above, if any claim is made for broker’s or finder’s fees or
commissions in connection with the negotiation, execution or consummation of
this Agreement or the transactions contemplated hereby, each party shall defend,
indemnify and hold harmless the other party from and against any such claim
based upon any purported or actual statement, representation or agreement of
such party. The foregoing indemnity shall survive the Closing or any earlier
termination of this Agreement.

7.4 Service Contracts. All payments under the Service Contracts shall be
prorated as of the Closing Date. Purchaser will assume at Closing any and all of
the Service Contracts affecting the Property. Notwithstanding the foregoing,
prior the expiration of the Due Diligence Period, Purchaser shall notify Seller
in writing of which Service Contracts Purchaser requests that Seller deliver
written termination at or prior to Closing. Seller shall deliver at Closing
notices of termination of all Service Contracts that are not so assumed.

7.5 Survival. The provisions of this Article 7 shall survive the Closing.

ARTICLE 8: REPRESENTATIONS AND WARRANTIES

8.1 Seller’s Representations and Warranties. As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser that:

(a) Organization and Authority. Seller has been duly organized and is validly
existing as a Delaware limited partnership, in good standing in the State of
Delaware and is qualified to do business in the state in which the Property is
located. Seller has the full right and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Seller, enforceable in
accordance with their terms.

 

11



--------------------------------------------------------------------------------

(b) Conflicts and Pending Action. There is no agreement to which Seller is a
party or, to Seller’s knowledge binding on Seller which is in conflict with this
Agreement. To Seller’s knowledge, there is no action or proceeding, including
condemnation proceedings, pending or threatened in writing against Seller or the
Property.

(c) Leases. There are no leases, licenses or other occupancy agreements
pertaining to the Property to which Seller is a party or, to Seller’s knowledge,
which will be binding on Purchaser or the Property following the Closing.

(d) Service Contracts. Attached as Exhibit F is a list of all management,
maintenance, licensing, service and other contracts or agreements pertaining to
the Project which will bind Purchaser or the Property following the Closing (the
“Service Contracts”). Seller has delivered to Purchaser true and complete copies
of all the Service Contracts.

(e) ERISA. Completion by Seller of its obligations under this Agreement will not
constitute a non-exempt prohibited transaction and will not violate the Employee
Retirement Income Security Act of 1974, as amended.

(f) Litigation. To Seller’s knowledge, Seller has not received written notice of
any pending or threatened lawsuits affecting all or any material portion of
Seller’s interest in the Property, including, but not limited to, judicial,
municipal or administrative proceedings in eminent domain.

(g) Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445(e)(3) of the Internal Revenue Code of 1986, as amended.

(h) Violations. To Seller’s knowledge, Seller has not received any notice of
violation of any Government Regulation relating to the Property that have not
been cured. “Governmental Regulation” means any law, ordinance, rule,
requirement, resolution, policy statement and regulation (including, without
limitation, those relating to land use, subdivision, zoning environmental, toxic
or hazardous waste, occupational health and safety, water, earthquake hazard
reduction, and building and ire codes) of governmental authorities.

“Seller’s knowledge” as used in this Agreement means the current actual
knowledge of Annie Kodak, Seller’s asset manager for the Property, without any
duty of inquiry or investigation. . Purchaser acknowledges that the individuals
named above are named solely for the purpose of defining and narrowing the scope
of Seller’s knowledge and not for the purpose of imposing any liability on or
creating any duties running from such individuals to Purchaser. Purchaser
covenants that it will bring no action of any kind against such individuals
related to or arising out of these representations and warranties.

8.2 Purchaser’s Representations and Warranties. As a material inducement to
Seller to execute this Agreement and consummate this transaction, Purchaser
represents and warrants to Seller that:

(a) Organization and Authority. Purchaser has been duly organized and is validly
existing as a corporation, in good standing in the State of California and is
qualified to do business in the state in which the Property is located.
Purchaser has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Purchaser at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.

(b) Conflicts and Pending Action. There is no agreement to which Purchaser is a
party or to Purchaser’s knowledge binding on Purchaser which is in conflict with
this Agreement. There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.

 

12



--------------------------------------------------------------------------------

(c) ERISA. Purchaser does not hold “plan assets” (within the meaning of 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA) of any
“employee benefit plan” as defined in Section 3(3) of ERISA or any “plan” as
described in Section 4975(3)(1) of the Code. As used herein ‘ERISA” means the
U.S. Employee Retirement Income Security Act of 1974, as amended and “Code”
means the U.S. Internal Revenue Code of 1986, as amended.

(d) Unsolicited Offer. Purchaser acknowledges that Seller in no way has marketed
the sale of the Property to Purchaser. Purchaser’s offer to purchase the
Property set forth in this Agreement was made by Purchaser to Seller without
solicitation by Seller.

ARTICLE 9: DEFAULT AND DAMAGES

9.1 Default by Purchaser. If Purchaser shall default in its obligation to
purchase the Property pursuant to this Agreement, Purchaser agrees that Seller
shall have the right to have the Escrow Agent deliver the Earnest Money to
Seller as liquidated damages to recompense Seller for time spent, labor and
services performed, and the loss of its bargain. Purchaser and Seller agree that
it would be impracticable or extremely difficult to affix damages if Purchaser
so defaults and that the Earnest Money, together with the interest thereon,
represents a reasonable estimate of Seller’s damages. Seller agrees to accept
the Earnest Money as Seller’s total damages and relief hereunder if Purchaser
defaults in its obligation to close hereunder. If Purchaser does so default,
this Agreement shall be terminated and Purchaser shall have no further right,
title or interest in or to the Property.

THE AMOUNT PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES PURSUANT TO THE
FOREGOING PROVISIONS SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY IF PURCHASER
FAILS TO CLOSE THE PURCHASE OF THE PROPERTY. THE PARTIES HERETO EXPRESSLY AGREE
AND ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY
PURCHASER WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN AND THAT
THE AMOUNT OF THE DEPOSIT PLUS ANY INTEREST ACCRUED THEREON REPRESENTS THE
PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT OF SUCH AMOUNT AS
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 9.1, SELLER AND PURCHASER AGREE THAT THIS LIQUIDATED DAMAGES PROVISION
IS NOT INTENDED AND SHOULD NOT BE DEEMED OR CONSTRUED TO LIMIT IN ANY WAY
PURCHASER’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT.

Seller’s Initials:             RDG                                  Purchaser’s
Initials:             KT            

9.2 Default by Seller. If prior to the Closing Seller defaults under this
Agreement, Purchaser’s sole and exclusive remedy shall be to elect one of the
following: (a) to terminate this Agreement, in which event Purchaser shall be
entitled to the return of the Earnest Money, or (b) to bring a suit for specific
performance provided that any suit for specific performance must be brought
within 30 days of Seller’s default, to the extent permitted by law, Purchaser
waiving the right to bring suit at any later date. Any suit for specific
performance shall not limit the obligations of Purchaser and Seller hereunder
and shall not limit the prevailing party’s right to recover its attorney’s fees
and costs as provided herein. As a condition precedent to any suit for specific
performance, Purchaser must have tendered all of its deliveries on or before the
Closing Date, excluding tender of the Purchase Price. Purchaser hereby waives
any other rights or remedies, including, without limitation, the right to seek
money damages, except as provided in Paragraph 9.3(a) below. In no event shall
Seller be liable to Purchaser for any punitive, speculative or consequential
damages. This Agreement confers no present right, title or interest in the
Property to Purchaser and Purchaser agrees not to file a lis pendens or other
similar notice against the Property except in connection with a suit for
specific performance.

 

13



--------------------------------------------------------------------------------

9.3 Limitations.

(a) Limitation Period. The representations and warranties of Seller, and any
covenants and indemnities of Seller which expressly survive the Closing,
contained in this Agreement and in any document executed by Seller pursuant to
this Agreement (“Seller’s Surviving Warranties”) shall survive Purchaser’s
purchase of the Property only for a period commencing on the Closing Date and
ending six (6) months after the Closing Date (the “Limitation Period”). Seller’s
liability for breach of any such covenant, indemnity, representation or warranty
with respect to the Property shall be limited to claims that are in excess of an
aggregate $50,000. Seller’s aggregate liability for claims arising out of such
covenants, indemnities, representations and warranties with respect to the
Property shall not exceed $500,000. Purchaser shall provide written notice to
Seller prior to the expiration of the Limitation Period of any alleged breach of
such covenants, indemnities, warranties or representations. Purchaser’s sole and
exclusive remedy for breach of such covenants, indemnities, warranties or
representations shall be an action at law for actual damages (subject to the
second and third sentences of this Paragraph 9.3(a)) as a consequence thereof,
which must be commenced, if at all, no later than 30 days after the expiration
of the Limitation Period. The Limitation Period referred to herein shall apply
to known as well as unknown breaches of such covenants, indemnities, warranties
or representations. Purchaser’s waiver and release set forth in Paragraph 2.5
shall apply fully to liabilities under such covenants, indemnitees,
representations and warranties and is hereby incorporated by this reference.
Purchaser specifically acknowledges that such termination of liability
represents a material element of the consideration to Seller. The limitation as
to Seller’s liability in this Paragraph 9.3(a) does not apply to Seller’s
liability with respect to prorations and adjustments under Article 7 and does
not apply to Seller’s obligation to return the Earnest Money as expressly
required herein.

(b) Disclosure. Notwithstanding any contrary provision of this Agreement, if
during the pendency of this Agreement prior to Closing, Seller discloses any
matters which make any of Seller’s representations and warranties untrue in any
material respect or in the event that Purchaser otherwise becomes aware during
the pendency of this Agreement prior to Closing of any matters which make any of
Seller’s representations or warranties untrue in any material respect, such
representations and warranties shall be deemed modified to reflect such matters
and Seller shall bear no liability for such matters, but Purchaser shall have
the right to elect in writing within 5 days after becoming aware of any such
matter, but in no event later than the Closing Date, (i) as to any matter
disclosed following the expiration of the Due Diligence Period, to terminate
this Agreement and receive a prompt return of the Earnest Money, or (ii) to
waive such matter and complete the purchase of the Property without reduction of
the Purchase Price in accordance with the terms of this Agreement (and any
failure to give notice under clause (i) shall be deemed to constitute such a
waiver).

ARTICLE 10: INTENTIONALLY DELETED

ARTICLE 11: MISCELLANEOUS

11.1 Parties Bound. Purchaser may not assign this Agreement without the prior
written consent of Seller, and any such prohibited assignment shall be void.
Notwithstanding the foregoing, this Agreement may be assigned by Purchaser prior
to the Closing Date without Seller’s consent to any entity or entities directly
or indirectly controlling, controlled by, or under direct or indirect common
control of Purchaser; provided that (a) Purchaser shall provide written notice
to Seller of any such assignment, (b) the assignee(s) shall immediately assume
all of Purchaser’s rights and obligations hereunder pursuant to an assumption
agreement reasonably approved by Seller, and (c) Purchaser shall not be released
from any and all obligations and liabilities hereunder nor shall Purchaser’s
rights or obligations under this Agreement be affected in any way. Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the respective legal representatives, successors, assigns, heirs, and devisees
of the parties.

 

14



--------------------------------------------------------------------------------

11.2 Confidentiality; Press Release. Until the Closing, neither Seller nor
Purchaser will release or cause or permit to be released any press notices, or
publicity (oral or written) or advertising promotion relating to, or otherwise
announce or disclose or cause or permit to be announced or disclosed, in any
manner whatsoever, the terms, conditions or substance of this Agreement without
first obtaining the written consent of the other party. The foregoing shall not
preclude either party from discussing the substance or any relevant details of
such transactions with any of its attorneys, accountants, professional
consultants, lenders, partners, investors, or any prospective lender, partner or
investor, as the case may be, or prevent either party hereto, from complying
with laws, rules, regulations and court orders, including without limitation,
governmental regulatory, disclosure, tax and reporting requirements. Any party
to this transaction (and each employee, agent or representative of the
foregoing) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to them
relating to such tax treatment and tax structure except to the extent
maintaining such confidentiality is necessary to comply with any applicable
federal or state securities laws. The authorization in the preceding sentence is
not intended to permit disclosure of any other information unrelated to the tax
treatment and tax structure of the transaction including (without limitation)
(i) any portion of the transaction documents or related materials to the extent
not related to the tax treatment or tax structure of the transaction, (ii) the
existence or status of any negotiations unrelated to the tax issues, or
(iii) any other term or detail not relevant to the tax treatment or the tax
structure of the transaction. In addition to any other remedies available to a
party, each party shall have the right to seek equitable relief, including
without limitation injunctive relief or specific performance, against the other
party in order to enforce the provisions of this Paragraph 11.2.

11.3 Headings. The article and paragraph headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.

11.4 Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and effect shall be given to the
intent manifested by the portion held invalid or inoperative. The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

11.5 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Property is located.

11.6 No Third Party Beneficiary. This Agreement is not intended to give or
confer any benefits, rights, privileges, claims, actions, or remedies to any
person or entity as a third party beneficiary, decree, or otherwise.

11.7 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property except for any confidentiality agreement binding on
Purchaser, which shall not be superseded by this Agreement. This Agreement may
be amended or supplemented only by an instrument in writing executed by the
party against whom enforcement is sought.

11.8 Time of the Essence. Time is of the essence in the performance of this
Agreement.

11.9 Attorneys’ Fees. Should either party employ attorneys to enforce any of the
provisions hereof, the party against whom any final judgment is entered agrees
to pay the prevailing party all reasonable costs, charges, and expenses,
including attorneys’ fees, expended or incurred in connection therewith.

11.10 Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth in Paragraph 1.1.
Any such notices shall be either (a) sent by overnight delivery using a
nationally recognized overnight courier, in which case notice shall be deemed
delivered one business day after deposit with such courier, (b) sent by
facsimile, with written confirmation by overnight or first class mail, in which
case notice shall be deemed delivered upon receipt of confirmation of
transmission of such facsimile notice, or (c) sent by personal delivery, in
which case notice shall be deemed delivered upon receipt. Any notice sent by
facsimile or personal delivery and delivered after 5:00 p.m., Pacific Time,
shall be deemed received on the next business day. A party’s address may be
changed by written notice to the other party; provided, however, that no

 

15



--------------------------------------------------------------------------------

notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice.

11.11 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction — to the effect that any ambiguities are to be resolved against the
drafting party — shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

11.12 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein shall be deemed to end at 5:00 p.m., Pacific Time.

11.13 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement. To facilitate execution of this
Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.

11.14 Section 1031 Exchange. Seller or Purchaser may consummate the sale of the
Property as part of a so-called like-kind exchange (the “Exchange”) pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended. Should either
party elect to consummate an Exchange it shall be conditioned upon: (a) all
costs, fees, and expenses attendant to the Exchange being the sole
responsibility of the party electing the Exchange; (b) the Closing not being
delayed or affected by reason of the Exchange; (c) the consummation or
accomplishment of the Exchange not being a condition precedent or condition
subsequent to either party’s obligations and covenants under this Agreement;
(d) Purchaser not being required to acquire or hold title to any real property
other than the Property for purposes of consummating the Exchange; and (e) the
party not electing the Exchange shall have the right to review and approve (with
such approval not to be unreasonably withheld) all documents it is requested to
execute in connection with the Exchange.

11.15 Merger. Except as otherwise expressly provided in this Agreement (and
subject to the survival period set forth in Section 9.3(a) hereof), any and all
rights of action of Purchaser for any breach by Seller of any representation,
warranty or covenant contained in this Agreement shall merge with the Deed and
other instruments executed at Closing, shall terminate at Closing and shall not
survive the Closing.

11.16 Waiver of CC Section 1662. Seller and Purchaser each expressly waive the
provisions of California Civil Code Section 1662 and hereby agree that the
provisions of Section 4.6 hereof shall govern their obligations in the event of
damage or destruction to the Property or condemnation of all or part of the
Property.

11.17 Dispute Resolution Procedure. All claims, disputes and other matters in
question between the parties arising out of or relating to this Agreement or the
breach or interpretation thereof (collectively, “Disputes”) shall be resolved
pursuant to the terms of this Section.

(a) Notice. Any person with a Dispute will give the other party written notice
of the claim describing the nature of the claim and any proposed remedy (“Notice
of Dispute”).

(b) Judicial Reference. If the parties cannot resolve the Dispute, the Dispute
shall be resolved by general judicial reference pursuant to Code of Civil
Procedure Sections 638 and 641 through 645.1, or any successor statutes thereto,
and as modified or as otherwise provided in this Section. Subject to the
limitations set forth in this Section, the general referee shall have the
authority to try all issues, whether of fact or law, and to report a statement
of decision to the court. The referee shall be the only trier of fact or law in
the reference proceeding, and shall have no authority to further refer any
issues of fact or law to any other party, without the mutual consent of all
parties to the judicial reference proceeding.

 

16



--------------------------------------------------------------------------------

(1) Place. The proceedings shall be heard in Los Angeles County.

(2) Referee. The referee shall be a retired judge with experience in relevant
real estate matters. The referee shall not have any relationship to the parties
to the Dispute or interest in the Property. The parties to the Dispute
participating in the judicial reference shall meet to select the referee within
ten (10) days after service of the Notice of Dispute or initial complaint on all
defendants named therein. Any dispute regarding the selection of the referee
shall be promptly resolved by the judge to whom the matter is assigned, or if
there is none, to the presiding judge of the Superior Court of Los Angeles
County who shall select the referee.

(3) Commencement and Timing of Proceeding. The referee shall promptly commence
the proceeding at the earliest convenient date in light of all of the facts and
circumstances and shall conduct the proceeding without undue delay.

(4) Pre-hearing Conferences. The referee may require one or more pre-hearing
conferences.

(5) Discovery. The parties to the judicial reference proceeding shall be
entitled only to limited discovery, consisting of the exchange between such
parties of only the following matters: (i) witness lists; (ii) expert witness
designations; (iii) expert witness reports; (iv) exhibits; (v) reports of
testing or inspections of the property subject to the Dispute, including but not
limited to, destructive or invasive testing; and (vi) trial briefs. Any other
discovery provided for in the California Code of Civil Procedure shall be
permitted by the referee upon a showing of good cause or based on the mutual
agreement of the parties to the judicial reference proceeding. The referee shall
oversee discovery and may enforce all discovery orders in the same manner as any
trial court judge.

(6) Motions. The referee shall have the power to hear and dispose of motions,
including motions relating to provisional remedies, demurrers, motions to
dismiss, motions for judgment on the pleadings and summary adjudication motions,
in the same manner as a trial court judge, except the referee shall also have
the power to adjudicate summarily issues of fact or law including the
availability of remedies, whether or not the issue adjudicated could dispose of
an entire cause of action or defense. Notwithstanding the foregoing, if prior to
the selection of the referee as provided herein, any provisional remedies are
sought by the parties to the Dispute, such relief may be sought in the Superior
Court of Los Angeles County.

(7) Rules of Law. The referee shall apply the laws of the State of California
except as expressly provided herein including the rules of evidence, unless
expressly waived by all parties to the judicial reference proceeding.

(8) Record. A stenographic record of the hearing shall be made, provided that
the record shall remain confidential except as may be necessary for post-hearing
motions and any appeals.

(9) Statement of Decision. The referee’s statement of decision shall contain
findings of fact and conclusions of law to the extent required by law if the
case were tried to a judge. The decision of the referee shall stand as the
decision of the court, and upon filing of the statement of decision with the
clerk of the court, judgment may be entered thereon in the same manner as if the
Dispute had been tried by the court.

(10) Post-hearing Motions. The referee shall have the authority to rule on all
post-hearing motions in the same manner as a trial judge.

(11) Appeals. The decision of the referee shall be subject to appeal in the same
manner as if the Dispute had been tried by the court.

(12) Expenses. The fees and costs of the referee in any judicial reference
proceeding hereunder shall be shared equally by the parties to the judicial
reference proceeding, subject to Section 11.9.

 

17



--------------------------------------------------------------------------------

(c) WAIVER OF LEGAL RIGHTS. BY INITIALING IN THE SPACE BELOW, THE PARTIES
ACKNOWLEDGE AND AGREE TO HAVE ANY DISPUTE DECIDED BY JUDICIAL REFERENCE AS
PROVIDED UNDER CALIFORNIA LAW AND THAT THEY ARE WAIVING ANY RIGHTS THEY MAY
POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR BY JURY TRIAL. THE PARTIES
FURTHER ACKNOWLEDGE AND AGREE THAT THEY ARE WAIVING THEIR JUDICIAL RIGHTS TO
DISCOVERY EXCEPT TO THE EXTENT SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THIS
SECTION. IF EITHER PARTY REFUSES TO SUBMIT TO JUDICIAL REFERENCE AFTER EXECUTION
OF THIS AGREEMENT AND INITIALING BELOW, SUCH PARTY MAY BE COMPELLED TO PROCEED
WITH JUDICIAL REFERENCE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE. EACH PARTY’S AGREEMENT TO THIS SECTION IS VOLUNTARY. THE PARTIES HAVE
READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF
THE MATTERS INCLUDED OR DESCRIBED IN THIS SECTION TO JUDICIAL REFERENCE.

 

RDG

   

KT

  SELLER’S INITIALS     PURCHASER’S INITIALS      

 

            [Signature Page Follows]

 

 

18



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

PURCHASE AND SALE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

SELLER: NG HOLDINGS, L.P., a Delaware limited partnership By:   ING Clarion
Partners, LLC,   a Delaware limited liability company,   Its: Authorized
Signatory By:  

/s/ Robert D. Greer, Jr.

Name:  

Robert D. Greer, Jr.

Title:   Authorized Signatory

PURCHASER:

LA4, LLC,

a Delaware limited liability company

By:  

/s/ Keith D. Taylor

Name:  

Keith D. Taylor

Title:  

Manager

Date: June 11, 2007